                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                §
STEVEN MOODY, ET AL.,                           §
                                                §
       Plaintiffs,                              §
                                                §
v.                                              §          Case No. 6:19-CV-56-JDK-KNM
                                                §
BRYAN COLLIER, ET AL.,                          §
                                                §
       Defendants.                              §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       This case was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to

28 U.S.C. § 636. On May 17, 2019, the Magistrate Judge issued a Report and Recommendation

(Docket No. 23), recommending that all Plaintiffs, except for Plaintiff Steven Moody, be

dismissed from the case without prejudice for failure to comply and respond to the Court’s

Order. Return receipts indicating delivery to all Plaintiffs, except for Plaintiff Galvin Rice, were

received by the Clerk. Docket Nos. 25–28, 30–34.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Plaintiffs did not file

objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

for clear error or abuse of discretion and reviews her legal conclusions to determine whether they




                                           Page 1 of 2
are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and Recommendations, the Court finds no

clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 23) as the

findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 23)

be ADOPTED and that the claims of the Plaintiffs Jeffery Hill, Dennis Wheeler, James White,

Derrick Walker, Frank Nickolus, James Woods, Galvin Rice, Arthur Miller, and Bruce Raab are

DISMISSED WITHOUT PREJUDICE for failure to prosecute or to obey an order of the Court.

The dismissal of these claims and parties shall have no effect upon the claims of the Plaintiff

Steven Moody, who is the only remaining Plaintiff in the case.

         So ORDERED and SIGNED this 8th            day of August, 2019.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
